70 So.3d 673 (2011)
Tyrone L. JONES, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-6830.
District Court of Appeal of Florida, First District.
July 22, 2011.
Tyrone L. Jones, pro se, Petitioner.
Pamela Jo Bondi, Attorney General, and Therese A. Savona, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the order dismissing motion for postconviction relief rendered September 24, 2010, in Columbia County Circuit Court case number 2005-306-CF, is granted. See Kohn v. State, 4 So.3d 702 (Fla. 1st DCA 2009). *674 Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal.
VAN NORTWICK, WETHERELL, and ROWE, JJ., concur.